Citation Nr: 1127535	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-06 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury to the bilateral upper extremities.

2.  Entitlement to service connection for residuals of cold injury to the bilateral lower extremities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was last before the Board in April 2010 when it was remanded for further development.  That development has been completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

1.  It has been shown by competent and probative evidence that the Veteran incurred residuals of cold injury to the bilateral upper extremities in service.

2.  It has been shown by competent and probative evidence that the Veteran incurred residuals of cold injury to the bilateral lower extremities in service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of cold injury to the bilateral upper extremities is established.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002) 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Service connection for residuals of cold injury to the bilateral lower extremities is established.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002) 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran is claiming residuals of cold injury to his upper and lower extremities, particularly his feet and hands.  He claims that he currently has sensory problems and sensitivity to cold in his hands and feet and that these symptoms began in service and persisted ever since.  He relates that he served in Korea for approximately six months in 1984, including during the winter, and was exposed to extremely cold temperatures without adequate insulation.  His service treatment records document no cold injury or any residuals thereof.  His feet and upper extremities were normal upon clinical examination at separation.  See September 1985 report of medical examination.  
The Veteran's service personnel and treatment records are unclear as to whether and when he served in Korea.  However, they do note that he received the Sea Service Deployment Ribbon.  See DD Form 214.  His service treatment records also document treatment in Okinawa, Japan, as well as Thailand, even though the Veteran's presence in those locations is not documented in his personnel records.  Thus, given the close geographic and temporal proximity of these countries to Korea, the U.S. Military's presence in South Korea, the fact that the Veteran is competent to relate the circumstances of his service, and because there is no reason to doubt the Veteran's credibility, the Board finds that the evidence is evenly balanced that he did indeed serve in Korea as he asserts.  Gilbert, supra.  The Board has the responsibility to assess the credibility and weight to be given to the competent evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In furtherance of substantiating his claim, the Board remanded these issues in April 2010 to afford the Veteran a medical examination and obtain an etiological opinion.  In June 2010 the Veteran was provided such an examination.  At this time, he stated that he had a cold injury while serving in Korea, when he was subjected to temperatures ranging from zero to 10 degrees.  He related that the cold affected his toes, fingers and nose.  He described pain in his fingers and toes and that they turned white.  He treated these symptoms, which lasted for about 3 hours, by putting on warm, dry gloves and socks.  He reported that he received this treatment from a medic in the field and that his hands and feet returned to normal shortly thereafter.

As for current symptoms, he described cold sensitization, pain, numbness, burning and tingling, in his fingertips and toes when he was exposed to cold, as well as swelling and blanching.  He described the pain as 7/10 in intensity and that it hurt to walk and stand.  He denied Raynaud's phenomenon and hyperhidrosis.  "Raynaud's phenomenon ... may represent chronic effects of cold injury," although it can have other possible etiologies.  63 Fed. Reg. 37778 (July 14, 1998) (publishing a revision to 38 C.F.R. § 4.104, Diagnostic Code 7122 [for rating residuals of cold injuries]).  He also described a cold sensation out of relationship to the season.  He was then under no treatment for these symptoms.   He denied ulcerations and frostbite scars, as well as arthritis or stiffness of the joints.  

Examination showed warm pink skin, without edema.  His skin was moist, soft and without ulcerations.  Hair growth was normal on the hands and feet and there were no scars.  Deep tendon reflexes were normal, as was sensory examination to pinprick and light touch in the upper and lower extremities.  There was no motor weakness, atrophy, or stiffness or deformity of the joints.  Range of motion was grossly normal.  In the feet, there was tenderness in the DIP joint of the left and right big toes.  X-rays showed no evidence of arthritic changes from cold injury to the hands and feet.  Based on this examination, the examiner assessed cold injury with cold sensitization affecting the distal portion of all 5 digits of the hands and feet.  

In September 2010, the examiner that conducted the June 2010 examination entered an addendum to their opinion.  The examiner noted that the Veteran had not had a cold injury prior to his period of service or thereafter.  The examiner highlighted cold sensitization, per the Veteran, involving the lower and upper extremities.  Accordingly, the examiner concluded that the cold injury was as at least as likely as not service-connected.  

Resolution of this claim depends not on whether the Veteran has current residuals of a cold injury; such an assessment has clearly been made by a competent medical professional.  Rather, resolution of this claim depends on whether the Veteran indeed sustained a cold injury in Korea.  As noted above, the Board finds no reason to doubt the Veteran's credibility as to him having served in Korea, and the service records support his assertion.  Frostbite and cold injury, and particularly symptoms thereof, are certainly capable of lay observation.  See Goss v. Brown, 9 Vet. App. 109, 113 (1996); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  Accordingly, as the Veteran is competent to relate these observations and the Board finds no reason to doubt his credibility, and as the Veteran has been diagnosed as having cold injury residuals of the hands and feet attributable to these observations, the evidence is at least to equipoise.  Thus, the claims are granted.  Gilbert, supra. 

ORDER

Entitlement to service connection for residuals of cold injury to the bilateral upper extremities is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for residuals of cold injury to the bilateral lower extremities is granted subject to the laws and regulations governing the award of monetary benefits



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


